Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 1 of 12 PageID: 1




Ben A. Kaplan
CHULSKY KAPLAN LLC
280 Prospect Ave. 6G
Hackensack, NJ 07601
Phone: (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskykaplanlaw.com
Attorneys for Plaintiff(s)

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


DANVILLE HENRY, on behalf of himself and all            Civil Case Number: _____________
others similarly situated,

                     Plaintiff(s),                                CIVIL ACTION

                                                      CLASS ACTION COMPLAINT AND
                   -against-                            DEMAND FOR JURY TRIAL

GEM RECOVERY SYSTEMS LLC and JOHN
DOES 1-25,

                     Defendant(s).


                        LOCAL CIVIL RULE 10.1 STATEMENT

      1.     The mailing addresses of the parties to this action are:

             DANVILLE HENRY
             300 Prospect Avenue, 15 J
             Hackensack, New Jersey 07601

             GEM RECOVERY SYSTEMS LLC
             99 Kinderkamack Road, Suite 307
             Westwood, New Jersey 07675

                               PRELIMINARY STATEMENT

      2.     Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, GEM RECOVERY SYSTEMS LLC (“GEM



                                         Page 1 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 2 of 12 PageID: 2




RECOVERY”) and JOHN DOES 1-25 their employees, agents and successors (collectively

“Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.

                                   JURISDICTION AND VENUE

        3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.      Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district and at least one of the Plaintiffs resides in this jurisdiction.

                                             DEFINITIONS

        5.      As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                                PARTIES

        6.      Plaintiff is a natural person, a resident of Bergen County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       GEM RECOVERY maintains a location at 99 Kinderkamack Road, Suite 307,

Westwood, New Jersey 07675.

        8.      GEM RECOVERY uses the instrumentalities of interstate commerce or the mails

to engage in the principal business of collecting debt and/or to regularly engage in the collection

or attempt to collect debt asserted to be due or owed to another.

        9.      GEM RECOVERY is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6).



                                               Page 2 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 3 of 12 PageID: 3




       10.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                                CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all New Jersey consumers and their successors in interest (the

“Class”), who were harmed by the Defendant’s conduct in violation of the FDCPA, as described

in this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                     All New Jersey consumers for whom Defendant communicated to any person

                     credit information, which is known to be false and/or for whom Defendant

                     failed to communicate to any person that a disputed debt was disputed as set

                     forth herein.

                     The class definition may be subsequently modified or refined. The Class

                     period begins one year prior to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                     a. Numerosity: The Class is so numerous that joinder of all members is

                        impracticable because there are hundreds and/or thousands of persons who



                                             Page 3 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 4 of 12 PageID: 4




                 were harmed by the Defendant’s conduct in violation of the FDCPA.

                 Plaintiff is complaining about a standard conduct that occurred to at least

                 fifty (50) persons.

              b. Commonality: There are questions of law and fact common to the class

                 members which predominate over questions affecting any individual Class

                 member.       These common questions of law and fact include, without

                 limitation:

                 i.      Whether the Defendants violated various provisions of the

                         FDCPA;

                 ii.     Whether Plaintiff and the Class have been injured by the

                         Defendants' conduct;

                 iii.    Whether Plaintiff and the Class have sustained damages and are

                         entitled to restitution as a result of Defendants' wrongdoing and if

                         so, what is the proper measure and appropriate statutory formula to

                         be applied in determining such damages and restitution; and

                 iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

              c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                 the same operative facts and are based on the same legal theories.

              d. Adequacy of Representation: Plaintiff has no interest adverse or

                 antagonistic to the interest of the other members of the Class. Plaintiff will

                 fairly and adequately protect the interest of the Class and has retained

                 experienced and competent attorneys to represent the Class.




                                       Page 4 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 5 of 12 PageID: 5




       14. A Class Action is superior to other methods for the fair and efficient adjudication of

the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of this

class action.

       15. A Class Action will permit large numbers of similarly situated persons to prosecute

their common claims in a single forum simultaneously and without the duplication of effort and

expense that numerous individual actions would engender. Class treatment will also permit the

adjudication of relatively small claims by many Class members who could not otherwise afford

to seek legal redress for the wrongs complained of herein. Absent a Class Action, class members

will continue to suffer losses of statutory protected rights as well as damages.

       16. Defendant(s) have acted on grounds generally applicable to the entire Class, thereby

making appropriate final relief with respect to the Class as a whole.

                                   STATEMENT OF FACTS

       17. Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       18. Sometime prior to July 7, 2020, Plaintiff allegedly incurred one or more financial

obligations ("OBLIGATION or OBLIGATIONS") for which Defendant reported information to

one or more national credit reporting agencies.

       19. The OBLIGATIONS arose out of a transaction, in which money, property, insurance

or services, which are the subject of the transaction, are primarily for personal, family or

household purposes.

       20. Plaintiff incurred the OBLIGATIONS by obtaining goods and services which were

primarily for personal, family and household purposes.

       21. Plaintiff did not incur the OBLIGATIONS for business purposes.



                                           Page 5 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 6 of 12 PageID: 6




       22. The OBLIGATIONS did not arise out of a transaction that was for business use.

       23. Each OBLIGATION is a "debt" as defined by 15 U.S.C. § 1692a(5).

       24. At some time prior to July 7, 2020, the OBLIGATIONS were placed with Defendant

for the purpose of collection.

       25. At the time the OBLIGATIONS were placed with Defendant for the purpose of

collection, the OBLIGATIONS were past due.

       26. At the time the OBLIGATIONS were placed with Defendant for the purpose of

collection, the OBLIGATIONS were in default.

       27. At the time the OBLIGATIONS were referred to GEM RECOVERY for the purpose

of collection, the OBLIGATIONS were in default.

       28. Plaintiff caused to be delivered to Defendant a letter dated July 7, 2020, which was

addressed to Defendant. Exhibit A, which is fully incorporated herein by reference.

       29. The July 7, 2020 letter was sent to Defendant in connection with the collection of the

OBLIGATION.

       30. The July 7, 2020 letter which was sent to the Defendant stated in part:

               RE:     Danville S Henry
                       Creditor: MEDICAL
                       Alleged Amount Due: $ 2875

           Please be advised that I dispute the above debt.

       31. After the date of the dispute, Defendant knew or should have known that the credit

information concerning the OBLIGATIONS would be communicated to creditors and other

persons.

       32. The credit information communicated to these creditors and other persons did not

indicate that the OBLIGATIONS were disputed.



                                          Page 6 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 7 of 12 PageID: 7




        33. The credit information communicated to these creditors and other persons

concerning the OBLIGATIONS was false.

        34. Defendant failed to communicate to any person that the OBLIGATIONS were

disputed.

        35. Since July 7, 2020, Defendant has communicated to at least one person, credit

information which is known or should be known to be false.

        36. GEM RECOVERY knew or should have known that its actions violated the FDCPA.

        37. Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                        POLICIES AND PRACTICES COMPLAINED OF

        38. Defendants' failure to report a disputed debt as such violates the FDCPA, by inter

alia:

               (a)    Using false, deceptive or misleading representations or means in
                      connection with the collection of a debt;

               (b)    By communicating credit information which is known to be false or
                      should be known to be false; and

               (c)    Using a false representation or deceptive means to collect or attempt to
                      collect a debt.

        39. On information and belief, Defendant engaged in the practices described herein, for

at least 50 natural persons within New Jersey within one year of this Complaint.




                                          Page 7 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 8 of 12 PageID: 8




                                                COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        40. Plaintiff, on behalf of himself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        41. Defendant violated 15 U.S.C. § 1692e of the FDCPA by using any false, deceptive

or misleading representation or means in connection with its attempts to collect debts from

Plaintiff and others similarly situated.

        42. Defendant violated 15 U.S.C. § 1692e of the FDCPA in connection with Plaintiff

and others similarly situated.

        43. By failing to communicate that the OBLIGATION was disputed to one or more of

the credit reporting bureaus, Defendant engaged in a false, deceptive or misleading

representation or means in connection with the collection of the debt.

        44. Defendant violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely representing

the character or legal status of the debt.

        45. By failing to communicate that a disputed debt was disputed, Defendant made a false

representation of the character or legal status of the debt.

        46. By communicating credit information which is known to be false or should be

known to be false, Defendant made a false representation of the character or legal status of the

debt.

        47. Section 1692e(8) of the FDCPA prohibits a debt collector from communicating to

any person credit information which is known to be false or should be known to be false,

including the failure to communicate that a disputed debt is disputed.




                                               Page 8 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 9 of 12 PageID: 9




       48. Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by communicating to any

person credit information which is known to be false or should be known to be false.

       49. Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by failing to communicate

to any person that the OBLIGATION was disputed.

       50. Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by failing to communicate

to one or more of the credit reporting bureaus that the OBLIGATION was disputed.

       51. Section 1692e(10) prohibits the use of any false representation or deceptive means to

collect or attempt to collect any debt.

       52. By failing to communicate that the OBLIGATION was disputed as described herein,

Defendant engaged in a false representation or deceptive means to collect or attempt to collect

the debt.

       53. Congress enacted the FDCPA in part to eliminate abusive debt collection practices

by debt collectors.

       54. Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       55. Plaintiff and others similarly situated have a right to have the Defendant abide by its

obligations under the FDCPA and those specifically found at 15 U.S.C. § 1692e(8).

       56. Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       57. Plaintiff has suffered damages and other harm as a direct result of the Defendants’

actions, conduct, omissions and violations of the FDCPA described herein.

       58. Defendant’s failure to act as described herein caused harm to the credit of Plaintiff

and others similarly situated.



                                           Page 9 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 10 of 12 PageID: 10




       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.




             DEMAND FOR DOCUMENT RETENTION AND PRESERVATION

       Plaintiff and others similarly situated demand that each Defendant, and its agents, or

anyone acting on its behalf, preserve and be immediately restrained from altering, deleting, or

destroying any documents or records that are described herein and/or that are relevant to this

Complaint.

                                                      s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)




                                           Page 10 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 11 of 12 PageID: 11




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: December 23, 2020                              Respectfully submitted,

                                              By:     s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff



                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: December 23, 2020
                                                      s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 0337712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff




                                            Page 11 of 12
Case 2:20-cv-20262-KSH-CLW Document 1 Filed 12/23/20 Page 12 of 12 PageID: 12




EXHIBIT A




                                 Page 12 of 12
